Citation Nr: 0805118	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disabilities.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has contended that his shoulder impairment is a 
symptom of his service connected ankylosing spondylitis that 
currently effects his thoracolumbar and cervical spine.  As 
such, he believes he should be assigned additional separate 
ratings for each shoulder impairment.  (The thoracolumbar 
spine disability is currently rated 40 percent disabling, and 
the cervical spine disability is rated 30 percent disabling.)  
The record shows the veteran has left shoulder 
acromioclavicular (AC) joint arthritis with rotator cuff 
tendinopathy, and right shoulder rotator cuff arthropathy 
with mild AC joint degenerative joint disease, but it does 
not reflect the veteran's plausible theory of entitlement has 
been medically investigated.  That should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a person with the 
appropriate medical specialty for 
ascertaining whether any current left 
and/or right shoulder functional 
impairment is at least as likely as not 
due to, or a manifestation of, the 
veteran's service connected ankylosing 
spondylitis.  The extent of any such 
functional impairment considered due to, 
or a manifestation of, ankylosing 
spondylitis (as opposed to other present 
disability, e.g. AC joint arthritis, 
rotator cuff tendinopathy, right shoulder 
rotator cuff arthropathy), should be 
described as specifically as possible.  
The veteran's claims folder should be made 
available to the examiner for review prior 
to the examination.  A complete rationale 
for any opinion offered should be 
provided.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



